DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 05/31/2022, with respect to Claims 1-22 have been fully considered and are persuasive.  The 35 U.S.C 103 rejections of claims 6, 8-9, 16, and 18-19 have been withdrawn.  It is noted that claims 6 and 16 have since been cancelled, and claims 1 and 10 have been amended to incorporate the previous limitations of 6 and 16, respectively.  Therefore, the rejections regarding claims 1 and 10, and their dependent claims, have also been withdrawn and are reconsidered below in the present office action.

Claim Objections
4.	Claim 15 has been amended, and overcomes the previous claim objection. Therefore, the claim objection has been withdrawn.

Claim Rejections - 35 USC § 112
5.	Regarding the 35 U.S.C. 112(b) rejections of claims 4, 11, and 14-15, the current amendments to these claims have overcome the rejections.  Therefore, they have been withdrawn.
6.	Regarding the 35 U.S.C. 112(d) rejection of claim 21, the current amendments to the claim have overcome the rejection.  Therefore, it has been withdrawn.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sansom U.S. 5,197,962 (herein referred to as “Sansom”) and in view of Brandt U.S. 2013/0226177 (herein referred to as “Brandt”).
9.	Regarding Claim 1, 
	Sansom teaches a monopolar electrode used for electrosurgical instruments, comprising: a metal electrode (Fig. 2, ref num 14), a first conductive coating (Fig. 2, ref num 13, Col. 2 lines 27-28 “may be coated while retaining desired electrical conductivity”) located on the surface of the metal electrode (see Figs. 1 and 2, how 13 is on the surface of 12) and a conductive metal part (Fig. 1, ref num 11, Col 3 lines 22-23 “has means enabling electric current to flow to the blade”), wherein, the first conductive coating is used for contacting with human tissues (Col. 4 lines 39-41 “preferred to coat the entire portion of the blade which is to come into contact with the flesh or tissue”), and the metal part is electrically connected with the electrosurgical instrument (see Fig. 1, how ref num 11 is connected to the instrument”); wherein, the first conductive coating is a non-stick coating (Col. 3 lines 54-55 “coating…to provide the desired non-stick characteristics”).
	Sansom fails to teach that the first conductive coating is made by doping graphene in a PTFE base material.
	Brandt teaches an electrosurgical instrument of analogous art comprising:
a. a metal electrode (Fig. 6, ref num 312, para 0098 “electrically conductive electrode or seal plate 312….a metal injection molded seal plate”; para 0109 “seal plate 312 may be formed from…stainless steel”)
	b. a conductive coating located on the surface of the metal electrode (para 0109 “tissue-contacting surface 318 of seal plate 312 may include an electrically-conductive lubricious coating”), and a conductive metal part (Fig. 8, ref num 327, para 0102 “backing plate 327 may be formed from any suitable high-temperature metallic [material]”); 
	c. the first conductive coating is used for contacting with human tissues (para 0109 “tissue-contacting surface 318 of seal plate 312 may include an electrically-conductive lubricious coating”), and the metal part is electrically connected with the electrosurgical instrument (para 0103 “jaw member 300 includes a jaw housing 328 that supports…backing plate 327”; i.e. the jaw member is part of the electrosurgical instrument); wherein
	e. the first conductive coating is made by doping graphene in a PTFE base material (para 0109 “tissue-contacting surface 318 of seal plate 312 may include…[a] coating (not explicitly shown) formed from, e.g., graphite-impregnated polytetrafluoroethylene (PTFE)”).
	This coating is present in order to reduce the undesired adhering of vessels to the electrode (para 0109).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the result of the coating is a graphene-PTFE material, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to dope the PTFE materials with graphene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

10.	Regarding Claim 2, Sansom teaches a sunken groove located between the first conductive coating and the metal part (as shown in Fig. 1, there is a sunken groove between ref nums 13 and 11), wherein the sunken groove is used for locking and latching the monopolar electrode (as shown, the groove serves as a connection for the monopolar electrode to the metal part).  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

11.	Regarding Claim 3, Sansom teaches the first conductive coating entirely covers the metal electrode, or partially cover the metal electrode (Col. 4 lines 39-41 “preferred to coat the entire portion of the blade which is to come into contact with the flex or tissue”).

12.	Regarding Claim 4, Sansom teaches the monopolar electrode is loaded in the holding portion of the monopolar instrument of the electrode surgical system, or the monopolar electrode serves as one part of the monopolar instrument (as shown in Fig. 1, ref num 14 is one part of the instrument).

13.	Regarding Claim 7, Sansom teaches the first conductive coating is made by doping metal particles in the PTFE base material (Col. 3 lines 45-52 “composite coating of a nickel/phosphorous alloy matrix having particles of polytetrafluoroethylene”).

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sansom and Brandt, and further in view of Wegrzyn U.S. 2018/0036060 (filing date 09/26/2014; herein referred to as “Wegrzyn”).
15.	Regarding Claim 5, Sansom as modified fails to teach a monopolar instrument is connected with the high-frequency generator of the electrosurgical system through wire cables; the high-frequency generator generates high frequency current which is conducted to the first conductive coating via the conductive metal part and then to a human tissue contacting the first conductive coating; after flowing through the human body, the current returns back to the high-frequency generator through a negative plate contacting with the human body.
However, Wegrzyn teaches an instrument (Fig. 2D, ref num 200) is connected with the high-frequency generator of the electrosurgical system (Fig. 2D, ref num 270) through wire cables (Fig. 2D, ref num 284); the high-frequency generator generates high frequency current which is conducted to the first conductive coating via the conductive metal part and then to a human tissue contacting the first conductive coating (para 0071 “electrical signal generator 270 via 284, which conducts electrical current from the +pole of the generator 270 to the metallic electrode shaft 287” which is then conducted down probe 200, with a coating ref num 23, see Fig. 2D); after flowing through the human body, the current returns back to the high-frequency generator through a negative plate contacting with the human body (para 0071 “reference electrode 160 is a plate-style electrode, such as an electrosurgical ground pad, configured to carry return current from a probe type electrode and to distribute said return current over an area of the surface of bodily tissue 290”; also see Fig 2D). This return electrode provides an even distribution of the return current in order to prevent high current densities during treatment (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor to include that the high frequency generator emits a current that flows from the positive electrode to the negative electrode via wires that way to evenly distribute the current flow throughout the tissue and prevent high current densities.

16.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sansom and Brandt, and further in view of Sutermeister U.S. 2015/0297292 (herein referred to as “Sutermeister”).
17.	Regarding Claims 8 and 9, Sansom teaches that while the thickness of the coating can vary, it is not critical (Col. 3 lines 53-58), however, Sansom as modified fails to teach the thickness of the coating is less than 0.05 mm and that the thickness of the coating is controlled to be between 0.003 mm to 0.020 mm.
Sutermeister teaches a medical device of analogous art in which there is a conductive coating made of PTFE and graphene (para 0088, layer 306 = PTFE “insulating layer 306 is a complete or partial polymer coating, such as PTFE”; layer 304 = graphene “conductive layer 304 can be, for example, a layer of…such as graphene”).  The coating has a thickness of less than 0.05 mm and is between 0.003 mm and 0.020 mm (para 0088, “layer 304 is approximately 0.010 mm to about 0.030 mm thick…layer 306 is approximately 0.010 mm thick to about 0.020 mm thick”, therefore the combination of the two layers is below 0.05 mm thick and between 0.003 mm and 0.020 mm).  It would have been an obvious matter of design choice to have sized the thickness of the coating to less than 0.05 mm, or more specifically between 0.003 mm to 0.020 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

18.	Claims 10, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor U.S. 2020/0038098 (earliest filing date 10/24/2016; herein referred to as “Sartor”) and in view of Brandt.
19.	Regarding Claims 10 and 17, Sartor teaches a bipolar electrode used for electrosurgical instruments, comprising: a negative electrode (fig. 3A, ref num 310), a positive electrode (Fig. 3B, ref num 320), a second conductive coating located on the surface of the positive electrode and/or the negative electrode (para 0039 “each of the jaw members 310 and 320 include an outer surface 311a and 311b...that may include a respective…coating 400a”), and a connection component (Fig. 2, ref nums 212a/b and 216a/b, para 0037 “opposing jaw members 310 and 320 according to one aspect of the present disclosure which may be utilized with both endoscopic forceps 10 (FIG. 1) and open forceps 200…[similar to] jaw members 210 and 220”), wherein, the negative electrode and the positive electrode are used for contacting with human tissues (para 0034 “end effector assembly 130 includes opposing jaw members 110 and 120, which cooperate to effectively grasp tissue” and para 0037 “opposing jaw members 310 and 32 according to one aspect of the present disclosure which may be utilized with both endoscopic forceps 10…similar to jaw members 110 and 120”), and the connection component is electrically connected with the electrosurgical instrument; wherein, the second conductive coating is a non-stick coating (para 0031 “having a non-stick HMDSO plasma disposed on an outer surface of the sealing plate, jaw member, end effector, and/or any other portion of the surgical instrument”).
	Sartor fails to teach the conductive coating is made by doping graphene in PTFE base material (in claims 10 and 17).
Brandt teaches an electrosurgical instrument of analogous art comprising:
a. a metal electrode (Fig. 6, ref num 312, para 0098 “electrically conductive electrode or seal plate 312….a metal injection molded seal plate”; para 0109 “seal plate 312 may be formed from…stainless steel”)
	b. a conductive coating located on the surface of the metal electrode (para 0109 “tissue-contacting surface 318 of seal plate 312 may include an electrically-conductive lubricious coating”), and a conductive metal part (Fig. 8, ref num 327, para 0102 “backing plate 327 may be formed from any suitable high-temperature metallic [material]”); 
	c. the first conductive coating is used for contacting with human tissues (para 0109 “tissue-contacting surface 318 of seal plate 312 may include an electrically-conductive lubricious coating”), and the metal part is electrically connected with the electrosurgical instrument (para 0103 “jaw member 300 includes a jaw housing 328 that supports…backing plate 327”; i.e. the jaw member is part of the electrosurgical instrument); wherein
	e. the first conductive coating is made by doping graphene in a PTFE base material (para 0109 “tissue-contacting surface 318 of seal plate 312 may include…[a] coating (not explicitly shown) formed from, e.g., graphite-impregnated polytetrafluoroethylene (PTFE)”).
	This coating is present in order to reduce the undesired adhering of vessels to the electrode (para 0109).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the result of the coating is a graphene-PTFE material, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to dope the PTFE materials with graphene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

20.	Regarding Claim 12, Sartor teaches the second conductive coating entirely covers the positive electrode (para 0039 “each of the jaw members 310 and 320 include an outer surface 311a and 311b…coating 400a and/or…coating 400b may be disposed…on the entire outer surfaces of 311a and 311b”). 

21.	Regarding Claim 13, Sartor teaches the second conductive coating partially covers the positive electrode (para 0039 “each of the jaw members 310 and 320 include an outer surface 311a and 311b…coating 400a and/or…coating 400b may be disposed on selective portions of either of jaw members 310 and 320”).


22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor and Brandt, and further in view of Tang U.S. 2019/0262068 (earliest filing date 04/04/2016; herein referred to as “Tang”).
23.	Regarding Claim 11, Sartor teaches the connection component is a sleeve (Fig. 2, ref num 212a/b is a sleeve); at least 2 wires (Fig. 3A and 3B, ref nums 325a/b); the negative electrode and the positive electrode are each conducted with one wire (para 0014 “the electrical lead configured to connect the electrically conductive surface to an energy source”; as shown in Figs. 3A and 3B the leads are each conducting the separate electrodes).
	Sartor fails to teach the wires are contain in the sleeve, the bipolar electrode is connected with the high-frequency generator of the electrosurgical system through wires , and the high-frequency generator generates high frequency current which is transferred to the bipolar electrode via wires.
	Tang teaches a high-frequency electrosurgical instrument (abstract, Fig. 1), in which contains two electrode portions (Fig. 2, ref nums 1 and 3).  Each electrode portion is connected to a high-frequency generator via wires (Fig. 1, ref nums 10a/b; para 0049 “a first conducting wire 10a connected with the first electrode portion 3, and a second conducting wire 10 b connected with the second electrode portion 1”).  The high frequency generator generates a current that is transferred through the wires to the electrode/tip (para 0049 “to input a high-frequency current”) and the wires are stored within a connection component (see Fig. 1, ref num 7 and 23).  The connecting wires are provided in order to bridge a connection from the generator providing the current to the end effector of the instrument in order to produce the desired treatment at the target site/tissue (para 0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor in order to include that the conducting wires be within the sleeve and connect the generator to the tip of the instrument in order to allow current to travel to the tip for the desired treatment.  

24.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor and Brandt, and further in view of Wegrzyn.
25.	Regarding Claims 14 and 15, Sartor fails to teach the high-frequency generator emits high frequency current which flows into the positive electrode via one wire, the part of the positive electrode on which the second conductive coating does not cover directly contacts with human tissues, and then is transferred to human tissues through the second conductive coating, after flowing through the human body, the current returns back to the high-frequency generator through the negative electrode and the wire connected therewith.
However, Wegrzyn teaches an instrument (Fig. 2D, ref num 200) is connected with the high-frequency generator of the electrosurgical system (Fig. 2D, ref num 270) through wire cables (Fig. 2D, ref num 284); the high-frequency generator generates high frequency current which is conducted to the first conductive coating via the conductive metal part and then to a human tissue contacting the first conductive coating (para 0071 “electrical signal generator 270 via 284, which conducts electrical current from the +pole of the generator 270 to the metallic electrode shaft 287” which is then conducted down probe 200, with a coating ref num 23, see Fig. 2D); after flowing through the human body, the current returns back to the high-frequency generator through a negative plate contacting with the human body (para 0071 “reference electrode 160 is a plate-style electrode, such as an electrosurgical ground pad, configured to carry return current from a probe type electrode and to distribute said return current over an area of the surface of bodily tissue 290”; also see Fig 2D, see how the return 260 as a wire, 265 that connects it to the generator).  This return electrode provides an even distribution of the return current in order to prevent high current densities during treatment (para 0071).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sartor to include that the high frequency generator emits a current that flows from the positive electrode to the negative electrode via wires that way to evenly distribute the current flow throughout the tissue and prevent high current densities.

26.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor and Brandt, and further in view of Sutermeister.
27.	Regarding Claims 18 and 19, Sartor fails to teach the thickness of the coating is less than 0.05 mm and  that the thickness of the coating is controlled to be between 0.003 mm to 0.020 mm.
Sutermeister teaches a medical device of analogous art in which there is a conductive coating made of PTFE and graphene (para 0088, layer 306 = PTFE “insulating layer 306 is a complete or partial polymer coating, such as PTFE”; layer 304 = graphene “conductive layer 304 can be, for example, a layer of…such as graphene”).  The coating has a thickness of less than 0.05 mm and is between 0.003 mm and 0.020 mm (para 0088, “layer 304 is approximately 0.010 mm to about 0.030 mm thick…layer 306 is approximately 0.010 mm thick to about 0.020 mm thick”, therefore the combination of the two layers is below 0.05 mm thick and between 0.003 mm and 0.020 mm).  It would have been an obvious matter of design choice to have sized the thickness of the coating to less than 0.05 mm, or more specifically between 0.003 mm to 0.020 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sansom and Brandt, and further in view of Wang U.S. 2014/0030590 (herein referred to as “Wang”).
29.	Regarding Claim 20, Sansom as modified teaches the first conductive coating according to claim 1 (see claim 1 rejection above), but fails to teach a preparation method of a composite material, the composite material being used for forming the first conductive coating according to claim 1, and the preparation method comprising the following steps:
	a. doping PTFE aqueous dispersion and oxidized graphene in aqueous solution through electrostatic adsorption
	b. coating a hybrid material after reducing the oxidized graphene.
	However, Wang teaches a preparation method of a composite material (para 0071 and 0097), the preparation method comprising the following steps:
	a. doping PTFE aqueous dispersion and oxidized graphene in aqueous solution through electrostatic adsorption (para 0106 “binder/space particles come in contact with a graphene surface, these particles naturally adhere”; para 0117 “to analyze the surface area of graphene sheet powder…low-temperature nitrogen sorption experiments were performed by using a volumetric adsorption apparatus”; the binder/spacer particles are thermoplastics).
	b. coating a hybrid material after reducing the oxidized graphene (para 0093 “reduce the graphite oxide platelets”; para 0094 “typical coating….after the binder is completely dissolved”).  
	This process provides many advantages, such as resulting in higher specific surface area, the energy device has an improved packing density, and good structural integrity is held (para 0136).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sansom and included the method of preparing the composite material as above in order to provide the advantages to the structures for the treatment desired.

30.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sansom and Brandt, and further in view of Wang and Yang U.S. 2015/0309453 (herein referred to as “Yang”).
31.	Regarding Claim 21, Sansom as modified fails to teach the content of PTFE particles in the PTFE aqueous dispersions is 20wt% and the content of the oxidized graphene in the PTFE aqueous dispersion is 2wt%.
	Yang teaches a member that includes a composite coating, such as a layered composite where there is a nanocarbon material, such as graphene (para 0020) and a fluororesin, such as PTFE (para 0021).  The content of PTFE particles in the PTFE aqueous dispersions is 20wt% (para 0021 “fluororesin 116 may be present in the first layer 110 in an amount ranges from about 10 wt% to about 60 wt%”) and the content of the oxidized graphene in the PTFE aqueous dispersion is 2wt% (para 0020 “the first layer 110 may include a nanocarbon material…graphene…in an amount ranging from about 0.1 wt% to about 5 wt%”).  It is taught by Yang that the ranges presented with regards to the various weights of the composite set forth a broad scope in which the proper value would be selected for the composite (para 0055).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have specific weight values of the PTFE and oxidized graphene, since it has been held that where the general conditions of a claim are disclosed in the prior art, and discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

32.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor and Brandt, and further in view of Wang.
33.	Regarding Claim 22, Sartor as modified teaches the composite material of claim 10 (see rejection of claim 10 above), but fails to teach the preparation method of the composite material comprising the following steps:
	(a) doping PTFE aqueous dispersion and oxidized graphene in aqueous solution through electrostatic adsorption;
	(b) coating a hybrid material after reducing the oxidized graphene.
However, Wang teaches a preparation method of a composite material (para 0071 and 0097), the preparation method comprising the following steps:
	a. doping PTFE aqueous dispersion and oxidized graphene in aqueous solution through electrostatic adsorption (para 0106 “binder/space particles come in contact with a graphene surface, these particles naturally adhere”; para 0117 “to analyze the surface area of graphene sheet powder…low-temperature nitrogen sorption experiments were performed by using a volumetric adsorption apparatus”; the binder/spacer particles are thermoplastics).
	b. coating a hybrid material after reducing the oxidized graphene (para 0093 “reduce the graphite oxide platelets”; para 0094 “typical coating….after the binder is completely dissolved”).  
	This process provides many advantages, such as resulting in higher specific surface area, the energy device has an improved packing density, and good structural integrity is held (para 0136).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Sartor and included the method of preparing the composite material as above in order to provide the advantages to the structures for the treatment desired.

Conclusion
34.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Hibner U.S. 2017/0119425 teaches a surgical instrument of analogous art in which there is a “graphite-filled polytetrafluoroethylene” coating on the arm of the end effector (para 0078).
	b. Anim U.S. 2016/0213395 teaches a surgical instrument of analogous art in which there is a PTFE base material coating with a graphite lubricant on the clamp pad of the device (para 0178).
	c. Khandkar U.S. 2002/0111622 teaches an instrument of analogous art in which there is a base material of PTFE and it contains a suspension material of graphite to be coated (para 0012).
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794